Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 9131056] in view of Rao et al. [US 10674001].

As per claim 1, Chen teaches:
A digital assistant interface system (Abstract; Col. 1: 66-Col. 2: 8) comprising: 
at least one telephone; (i.e. 105: Col. 4: 27-34)
at least one controller, comprising at least one processor and at least one memory, adapted to manage bidirectional communications between the at least one telephone, at least one telecommunication network and at least one digital assistant command server, (i.e. 115: Col. 5: 10-30) wherein: the memory stores information associating at least one digital assistant server with the at least one telephone; (i.e. 105: Col. 3: 22-31) and the at least one processor is adapted to: 
detect dialing signals originating from the telephone and direct the dialing signals to the at least one telecommunication network; (i.e. 125: Col. 5: 45-55) and 
Chen teaches doesn’t teaches particularly detect signals indicative of voice commands originating from the at least one telephone and direct the signals indicative of voice commands to the at least one digital assistant command server. However, Rao teaches in an analogous art, that detect signals indicative of voice commands originating from the at least one telephone and direct the signals indicative of voice commands to the at least one digital assistant command server.  (i.e. voice command: Col. 45: 12-25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including detect signals indicative of voice commands originating from the at least one telephone and direct the signals indicative of voice commands to the at least one digital assistant command server in order to provide a method for voice-enabled configurations for audio-output devices.

As per claim 2, Chen teaches:
The digital assistant interface system of claim 1 further comprising at least one multimedia terminal adapter linking the at least one controller to the at least one telecommunication network and the at least one digital assistant command server.  (i.e. 105: Col. 4: 39-47, Col. 5: 45-55)

As per claim 4, Chen teaches all the particulars of the claim except wherein: the memory is further adapted to store information indicative of the type of signals the at least one digital assistant server is adapted to process; and the at least one processor is further adapted to process the signals indicative of voice commands originating from the at least one telephone in accordance with the information indicative of the type of signals the at least one digital assistant server is adapted to process. However, Rao teaches in an analogous art, that wherein: the memory is further adapted to store information indicative of the type of signals the at least one digital assistant server is adapted to process; and the at least one processor is further adapted to process the signals indicative of voice commands originating from the at least one telephone in accordance with the information indicative of the type of signals the at least one digital assistant server is adapted to process.  (i.e. voice command: Col. 44: 55-Col. 45: 25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein: the memory is further adapted to store information indicative of the type of signals the at least one digital assistant server is adapted to process; and the at least one processor is further adapted to process the signals indicative of voice commands originating from the at least one telephone in accordance with the information indicative of the type of signals the at least one digital assistant server is adapted to process in order to provide a method for voice-enabled configurations for audio-output devices.

As per claim 5, Chen teaches all the particulars of the claim except wherein the at least one digital assistant command server is adapted to generate an audio response to the signals indicative of voice commands and direct the generated response to the at least one telephone. However, Rao teaches in an analogous art, that the digital assistant interface system of claim 1 wherein the at least one digital assistant command server is adapted to generate an audio response to the signals indicative of voice commands and direct the generated response to the at least one telephone.  (i.e. voice command: Col. 44: 55-Col. 45: 25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one digital assistant command server is adapted to generate an audio response to the signals indicative of voice commands and direct the generated response to the at least one telephone in order to provide a method for voice-enabled configurations for audio-output devices.

As per claim 6, Chen teaches:
The digital assistant interface system of claim 5 wherein the audio response provides requested information to a user of the at least one telephone.  (i.e. 105: Col. 4: 39-47, Col. 5: 45-55)

As per claim 7, Chen teaches all the particulars of the claim except wherein the at least one digital assistant command server is adapted to generate and direct a command to at least one device other than the at least one telephone in response to the signals indicative of voice commands. However, Rao teaches in an analogous art, that the digital assistant interface system of claim 1; and the at least one processor is further adapted to process the signals indicative of voice commands originating from the at least one telephone in accordance with the information indicative of the type of signals the at least one digital assistant server is adapted to process.  (i.e. voice command: Col. 44: 55-Col. 45: 25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one digital assistant command server is adapted to generate and direct a command to at least one device other than the at least one telephone in response to the signals indicative of voice commands in order to provide a method for voice-enabled configurations for audio-output devices.

As per claim 8, Chen teaches all the particulars of the claim except wherein the at least one digital assistant command server is adapted to: generate an audio response confirming the command being directed to the at least one device other than the telephone: and direct the generated response to the at least one telephone. However, Rao teaches in an analogous art, that the digital assistant interface system of claim 7; wherein the at least one digital assistant command server is adapted to: generate an audio response confirming the command being directed to the at least one device other than the telephone: and direct the generated response to the at least one telephone.  (i.e. audio response: Col. 44: 55-Col. 45: 25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one digital assistant command server is adapted to: generate an audio response confirming the command being directed to the at least one device other than the telephone: and direct the generated response to the at least one telephone in order to provide a method for voice-enabled configurations for audio-output devices. 

As per claim 9, Chen teaches all the particulars of the claim except wherein: the memory is further adapted to store information indicative of at least one digital assistant activation phrase; and the at least one processor is further adapted to compare the detected signals indicative of voice commands to the information indicative of at least one digital assistant activation phrase. However, Rao teaches in an analogous art, that the digital assistant interface system of claim 1; wherein: the memory is further adapted to store information indicative of at least one digital assistant activation phrase; and the at least one processor is further adapted to compare the detected signals indicative of voice commands to the information indicative of at least one digital assistant activation phrase.  (i.e. phrase: Col. 45: 12-25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein: the memory is further adapted to store information indicative of at least one digital assistant activation phrase; and the at least one processor is further adapted to compare the detected signals indicative of voice commands to the information indicative of at least one digital assistant activation phrase in order to provide a method for voice-enabled configurations for audio-output devices.

As per claim 10, Chen teaches all the particulars of the claim except wherein: the memory is further adapted to store information associating the at least one digital assistant processor with the at least one digital assistant activation phrase; and the at least one processor is further adapted to direct the signals indicative of voice commands to the at least one digital assistant command server based, at least in part, upon the information associating the at least one digital assistant processor with the at least one digital assistant activation phrase. However, Rao teaches in an analogous art, that the digital assistant interface system of claim 9; wherein: the memory is further adapted to store information associating the at least one digital assistant processor with the at least one digital assistant activation phrase; and the at least one processor is further adapted to direct the signals indicative of voice commands to the at least one digital assistant command server based, at least in part, upon the information associating the at least one digital assistant processor with the at least one digital assistant activation phrase.  (i.e. phrase: Col. 45: 12-25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein: the memory is further adapted to store information associating the at least one digital assistant processor with the at least one digital assistant activation phrase; and the at least one processor is further adapted to direct the signals indicative of voice commands to the at least one digital assistant command server based, at least in part, upon the information associating the at least one digital assistant processor with the at least one digital assistant activation phrase in order to provide a method for voice-enabled configurations for audio-output devices.

Claims 11-12, 14-20 are the method claims corresponding to system claims 1-2, 4-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen & Rao further in view of Metcalf et al. [US 8761153].

As per claim 3, the above combination teaches all the particulars of the claim except wherein the at least one controller is adapted to provide a tone signal indicative of the availability of digital assistant functionality to the at least one telephone when the telephone is in an off-hook state, wherein the provided tone signal is distinguishable from a standard dial tone signal. However, Metcalf teaches in an analogous art, that the digital assistant interface system of claim 1 wherein the at least one controller is adapted to provide a tone signal indicative of the availability of digital assistant functionality to the at least one telephone when the telephone is in an off-hook state, wherein the provided tone signal is distinguishable from a standard dial tone signal. (i.e. tone signal is distinguishable from a standard dial tone signal; Col. 4: 45-64) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one controller is adapted to provide a tone signal indicative of the availability of digital assistant functionality to the at least one telephone when the telephone is in an off-hook state, wherein the provided tone signal is distinguishable from a standard dial tone signal in order to provide a method of relates to speech recognition and Voice over Internet Protocol ("VoIP") systems.

Claim 13 is the method claim corresponding to system claim 3 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 11062711 discloses: 
Systems and methods for establishing communication connections using speech, such as establishing calls between speech-controlled devices, are described. A first speech-controlled device receives a communication request in the form of audio and sends audio data corresponding to the captured audio to a server. The server performs speech processing on the audio data to determine a recipient, a subject for the call, and a device associated with the recipient. The server then sends a message indicating the communication request and audio data corresponding to the communication topic to the recipient's speech-controlled device. The recipient device outputs audio to the recipient requesting whether the recipient accepts the communication request. The recipient audibly refuses or accepts the communication request, and the recipient's speech-controlled device sends an indication of the recipient's audible decision to the server. If the recipient accepted the communication request, the server causes a communication connection be established between the two speech-controlled devices. 

US 7450939 discloses:
A low power base station with a VOIP telephone line is used to combine fixed and wireless services, The device uses the Internet to communicate with a Mobile Switching Center, The base station is configured to connect to the Internet at a user-selected location and establishes a small area of wireless coverage within a greater macrocell network and providing a fixed line connection for the analog telephones at home or in the office.


Rajan, Dharmaraja. "Secure Flow-Through Provisioning Model in Distributed Network Management Systems." International conference on Networking and Services (ICNS'06). IEEE, 2006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641